DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 1/6/2022, 4/29/2021, and4/29/2021 are being considered.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detector unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16, 17, and 26 are objected to because of the following informalities:  
Claim 16 should read “the at least one first nozzle and the at least two second nozzles”
Claim 17 should read “[[at]] and the at least one first nozzle includes at least three first nozzles, the first nozzles being situated between the second nozzles”
Claim 26 should read “activating the first and second nozzles 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detector unit which is configured to detect a contamination of the cover” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, “detector unit” is described as an optical sensor such as a camera “designed, for example, to capture an image of the cover at regular time intervals” and “which is designed to detect a contamination of cover 22, for example optically”.  There is no further description on if the detection is done via a separate or the same sensor.  As such, the claim is determined to be interpreted as the any optical sensor that can detect opacity or a controller capable of manipulating the data from the optical sensor, will meet the structural limitations of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US2018/0265048).
Regarding claim 14, Schmidt discloses a device configured to detect surroundings of a vehicle, the device comprising: 
a housing (Item 220); 
at least one sensor (Item 230) situated within the housing, the housing including a transmitter/receiver window (opening in Item 210 for Item 215) and a cover (Item 215), the cover being configured to be transparent to sensor signals of the sensor, and the cover being configured to cover the transmitter/receiver window against external surroundings of the device (Paragraph [0037]); and 
a cleaning unit which is situated at an outside of the housing, the cleaning unit being moved relative to the housing using a drive unit (Paragraph [0038] discusses how Item 225 rotates Items 210/230), the cleaning unit being configured to remove contaminants from the cover, wherein the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover (Item 245; Paragraph [0040]), and the cleaning unit includes at least one second nozzle configured to blow a gas onto the cover (Item 240).  
Regarding claim 15, Schmidt discloses the device as recited in claim 14, wherein the liquid is water, and the gas is compressed air (Paragraph [0046]).  
Regarding claim 19, Schmidt discloses the device as recited in claim 14, wherein the cleaning liquid and/or the gas is heatable (Paragraphs [0046-47] discuss compressed air and windshield washer fluid being the cleaning mediums which are both heatable).  
Regarding claim 20, Schmidt discloses the device as recited in claim 14, wherein the cleaning unit includes at least one wiper blade which is in friction contact with the cover (Item 235).  
Regarding claim 23, Schmidt discloses the device as recited in claim 14, wherein the device includes a detector unit which is configured to detect a contamination of the cover (Paragraph [0040-41]).  

Claims 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trebouet (US 2018/0086316).
Regarding claim 25 Trebouet discloses a method for cleaning a cover of a device configured to detect surroundings of a vehicle (Abstract), the device including a housing (Item 20), at least one sensor (Item 3) situated within the housing, the housing including a transmitter/receiver window and the cover, the cover being configured to be transparent to sensor signals of the sensor, and the cover being configured to cover the transmitter/receiver window against external surroundings of the device (Item 4), and a cleaning unit which is situated at an outside of the housing, the cleaning unit being moved relative to the housing using a drive unit (Paragraphs [0096-97] and [0116-0119]), the cleaning unit being configured to remove contaminants from the cover, wherein the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover (Item 5), and the cleaning unit includes at least one second nozzle configured to blow a gas onto the cover (Item 13), the method comprising:  99802937.1 
6moving the cleaning unit relative to the housing using the drive unit, contaminants being removed from the cover by the cleaning unit (Paragraphs [0096-97] and [0116-0119]).  
Regarding claim 26 Trebouet discloses the method as recited in claim 25, further comprising: activating the first and second nozzles depending on an instantaneous movement direction of the cleaning unit (the first nozzle moves towards the centerline of the lens to initiate the cleaning process.  The second nozzle then rotates into position for its cleaning operation.  The “instantaneously movement” is to be interpreted broadly as the moment the first nozzle moves. )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US2018/0265048) in view of Schmidt (US 2018/0361997) herein referenced as “Schmidt B”.
Regarding claim 16, Schmidt discloses the device as recited in claim 14.  Schmidt fails to explicitly disclose wherein the at least one second nozzle includes at least two second nozzles, the first and second nozzles being situated in series with respect to a movement direction of the cleaning unit.  
Schmidt B teaches wherein the at least one second nozzle includes at least two second nozzles (Item 96), the at least one first nozzle (Item 106) and second nozzles being situated in series with respect to a movement direction of the cleaning unit (Figure 4 Item 96).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the single first and second nozzles of Schmidt for the plurality of first and second nozzles as taught by Schmidt B.  In Paragraphs [0031] and [0041] Schmidt B discusses pressure and diameter and how they are an aspect of the configuration for optimal cleaning. Leading one of ordinary skill in the art to the conclusion that the multiple nozzles around the periphery of the sensor as taught by Schmidt B would lead to a greater cleaning and/or drying potential than the single nozzles as taught by Schmidt.
Regarding claim 17, Schmidt in view of Schmidt B discloses the device as recited in claim 16, wherein the at least one second nozzle includes at least two second nozzles, at the at least one first nozzle includes at least three first nozzles, the first nozzles being situated between the second nozzles (Schmidt B Figure 4).  

Claims 14and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2020/0238305) in view of Schmidt (US2018/0265048).
Regarding claim 14, Saito discloses a device configured to detect surroundings of a vehicle, the device comprising: 
a housing (Item 1); 
at least one sensor (Item 10) situated within the housing, the housing including a transmitter/receiver window and a cover (Item 11), the cover being configured to be transparent to sensor signals of the sensor, and the cover being configured to cover the transmitter/receiver window against external surroundings of the device (Paragraph [0044]); and 
a cleaning unit which is situated at an outside of the housing, the cleaning unit being moved relative to the housing using a drive unit (Paragraph [0078] discusses how Item 67 rotates Items 61), the cleaning unit being configured to remove contaminants from the cover, wherein the cleaning unit includes at least one second nozzle configured to blow a gas onto the cover (Item 61).  
Saito fails to explicitly disclose the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover. In Paragraph [0115] discusses how a cleaning fluid can be used in different embodiments.
Schmidt teaches a cleaning unit for a sensor wherein the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover (Item 245; Paragraph [0040]), and the cleaning unit includes at least one second nozzle configured to blow a gas onto the cover (Item 240).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning unit of Saito to include the liquid and air nozzles as taught by Schmidt.  Using liquid along with compressed air increases the efficiency of cleaning which allows for different levels of debris to be cleaned from the sensor surface (Schmidt Paragraphs [0041, 46 and 47]) 
Regarding claim 18, Saito in view of Schmidt disclose the device as recited in claim 14, wherein the housing includes at least one guide rail (Items 64a and 64b), the cleaning unit being situated at the outside of the housing with the aid of the guide rail and being movable along the guide rail using the drive unit (Paragraph [0078] discusses how Item 67 rotates Items 61).  

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US2018/0265048) in view of Deegan (US 2019/0299938).
Regarding claim 21, Schmidt discloses the device as recited in claim 14.  Schmidt fails to disclose wherein the cleaning unit includes at least one heating element, which is configured to heat the cover.  
Deegan teaches a cleaning unit for a sensor wherein the cleaning unit includes at least one heating element, which is configured to heat the cover (Item 14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schmidt to incorporate the heating element as taught by Schmidt.  Doing so would allow the lens to melt off ice and other deposits on the lens (Deegan Paragraph [0014]).
Regarding claim 24, Schmidt discloses the device as recited in claim 14.  Schmidt fails to disclose wherein the device includes a temperature sensor which is configured and situated to detect a temperature of the cover and/or the surroundings.  
Deegan teaches a cleaning unit for a sensor where measuring a temperature of the surroundings and/or the cover (Item 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schmidt to incorporate the temperature sensor on the cover as taught by Deegan.  Measuring the cover before initiating a cleaning cycle would prevent possibly damaging the lens in the circumstance the lens having a high temperature and the fluid having a relatively low temperature (Deegan Paragraph [0011]).  Thus cleaning of the lens can consistently be executed without fear of damaging the lens. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US2018/0265048) in view of Wachter (US 2018/0134259)
Regarding claim 22, Schmidt discloses the device as recited in claim 14.  Schmidt fails to disclose wherein the drive unit includes a step motor.  Paragraph [0038] discussed Item 225 being an electric motor but does not explicitly disclose a step motor.  
Wachter teaches a sensor cleaner wherein the drive unit includes a step motor (Paragraph [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the electric motor of Schmidt for the step motor as discussed in Wachter.  Stepper motors are a DC motor which breaks the rotational movement into a number of equal steps.  These steps allow for a higher precision on positioning of the motor.  Which would be beneficial to allow the controller to better understand the area in which the sensor is scanning to accurately understand what surrounds the vehicle.  Leading to one of ordinary skill in the art to the conclusion that a step motor would help the precision of the sensor assembly.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US 2018/0086316) in view of Deegan (US 2019/0299938).
Regarding claim 27 Trebouet discloses the method as recited in claim 25, further comprising: the first nozzles and/or the second nozzles and a heating device for heating the second nozzles being activated depending on the measured temperature (Paragraph [0148]).
Trebouet fails to explicitly disclose measuring a temperature of the surroundings and/or the cover.  
Deegan teaches a cleaning unit for a sensor where measuring a temperature of the surroundings and/or the cover (Item 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Trebouet to incorporate the step of measuring the temperature of the cover as taught by Deegan.  Measuring the cover before initiating a cleaning cycle would prevent possibly damaging the lens in the circumstance the lens having a high temperature and the fluid having a relatively low temperature (Deegan Paragraph [0011]).  Thus cleaning of the lens can consistently be executed without fear of damaging the lens. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723